El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Bomana -G-ordils Bosario y su esposo Gavino Irizarry pre-sentaron demanda en la Corte de Distrito de Mayagüez contra Sucesores de Frontera, S. en C., y José Vázquez Caraballo en la que interesaron la nulidad de una escritura de poder otorgada por Bomana Gordils a favor de José Vázquez Cara-bailo y de otra de hipoteca que otorgó Vázquez Caraballo a favor de la mercantil Sucesores de Frontera, S. en C., usando de ese poder, siendo los fundamentos de la demanda que la escritura de poder fue suscrita por sorpresa y engaño del demandado Vázquez Caraballo en combinación con la mercan-til Sucesores de Frontera, S. en C., y fué el producto de una maquinación dolosa y también que, aun en el supuesto de que el poder fuera cierto y verdadero y realmente otorgado con el consentimiento de la demandante Señora Gordils, la escritura de hipoteca es nula porque el apoderado se exce-dió de las facultades que se le habían conferido.
*229El pleito se ha seguido en rebeldía de José Vázquez Cara-hallo pero la sociedad demandada compareció y contestó ne-gando los hechos sustanciales de 'la demanda y aduciendo materia nueva.
Celebrado el juicio, la corte de Distrito de Mayagüez dictó sentencia declarando con lugar la demanda en todas sus par-tes y nulas la escritura de poder y la de hipoteca, que los de-mandantes no están obligados con la mercantil Sucesores de Frontera, ,S. en C., a responsabilidad alguna en relación con los contratos que constan en las escrituras antes mencionadas, y condenó a Sucesores de Frontera S. en C. y a José Váz-quez Caraballo al pago de por mitad de todas las costas y desembolsos en el pleito- y además a la mercantil citada al pago de una suma razonable para honorarios del abogado de los demandantes.
De los hechos contenidos en la exposición del caso que se nos ha presentado resulta que a fines de 1910 José Vázquez Caraballo pidió a los demandantes que le garantizaran una deuda de $100 que tenía con la mercantil Sucesores de Fron-tera S. en C., y habiendo ellos accedido a esa solicitud, en 10 de septiembre de ese año compareció Eomana Grordils y Eosario ante un notario y confesando adeudar $100 a la mer-cantil Sucesores de Frontera S. en C. constituyó hipoteca a favor de éstos sobre una finca de su propiedad. Sin embargo, este contrato no está en discusión en este pleito ni se niega por la demandante Eomana G-ordils que diera esa garantía a la sociedad demandada exponiéndose solamente como ante-cedente de los demás hechos que se alegan haber ocurrido y que motivan el presente pleito.
Se sostiene por los demandantes y apelados que Vázquez Caraballo con el engaño de que la suscribiente de ese- docu-mento tenía que comparecer de nuevo ante notario para reci-birdá carta de pago por haber satisfecho él los $100 que ella le garantizó, la hizo firmar un documento en esa creencia que luego ha resultado ser la escritura No. 115 de 23 de febrero de 1911, de poder conferido por ella a favor de José Vázquez *230Caraballo; y aun cuando se ba presentado prueba para de-mostrar ese engaño, y se alega en la demanda que tal docu-mento fue producto de una combinación entre Vázquez Cara-bailo y la mercantil demandada, y aun cuando la corte inferior estimó que ese documento era fraudulento y doloso, sin embargo, entendemos como los apelantes, que la prueba no es bastante para sostener esa conclusión.
Desde luego no bay elemento alguno de prueba que demues-tre que la mercantil practicara acto alguno en relación con el otorgamiento de ese poder; toda la prueba respecto al fraude consiste en las declaraciones del esposo de Romana que no tiene otro conocimiento de los becbos sino el permiso que dió a su esposa para que garantizara a Vázquez Caraballo por los $100 dichos; la de Romana G-ordils que dice que Váz-quez manifestándole ser necesaria su comparecencia ante un notario para la carta de pago de la anterior obligación, la bizo firmar un documento que no leyó, que creyó ser tal carta de pago y que luego resultó más adelante que era un poder; la declaración de Adolfo Torrellas, testigo.en el documento de mandato, manifiesta que el documento que Romana Gror-dils suscribió sin leerlo era un poder a Vázquez Caraballo; que a ellos dos lós oyó hablar de una carta de pago y que des-pués manifestó a Vázquez Caraballo que el documento que se había suscrito no era carta de pago sino poder; y la decla-ración de Juan Rivera que oyó cuando Vázquez Caraballo dijo a. Romana Grordils en su casa, que tenía que ir al pueblo a firmar una carta de pago. Otros testigos declararon, pero sobre becbos que no tienen relación alguna con el fraude que se alega.
Nos parece que esa prueba no es suficiente para que se pueda-llegar a la conclusión de que el documento de poder se otorgó mediante fraude y engaño. La prueba del fraude debe ser siempre robusta y las declaraciones de esos dos tes-tigos y la propia manifestación de la demandante Romana Gordils no nos demuestran que al suscribir ella el documento no supiera que firmaba un poder a favor de Vázquez Cara-*231bailo, pues no es bastante para ello lo qne manifiestan los testigos Rivera y Torrelias, por lo qne no podemos estar con-formes con la parte de la sentencia qne declara la nulidad de ese documento por fraude.
El documento de poder contiene la • facultad siguiente: “para que tome a préstamo cualesquiera cantidades a la persona que crea conveniente con las condiciones que crea nece-sarias y por el tiempo que estime conveniente; y para que hipoteque en garantía de dichos préstamos a favor del pres-tamista, una finca rústica que posee dedicada a café * *
No contiene ese poder otra cláusula que la consignada y teniendo presente que los mandatos han de interpretarse siempre restrictivamente y que los mandatarios no tienen otras facultades que aquéllas que les haya conferido su man-dante, entendemos que se trata de un poder especial que sola-mente confiere al mandatario la facultad de tomar dinero a préstamo y de constituir hipoteca por las cantidades que tome prestadas.
Usando de ese poder José Vázquez Caraballo constituyó en 10 de marzo de 1911 ante Notario Público y bajo el número 138 una escritura por la que reconociendo que Doña Romana .“G-ordils Rosario se hallaba entonces adeudando a la mercan-til Sucesores de Frontera S. en >0. la suma de $800 que le había facilitado para varias atenciones hacía algún’ tiempo, en garantía de ella constituyó hipoteca a favor de dicha mer-cantil sobre una finca que se describe.
Tal reconocimiento de deuda y subsiguiente garantía de hipoteca es nulo porque el apoderado, excedió los límites de su poder, ya que no puede estimarse como lícito y valedero lo que un mandatario hace rebasando los límites de su man-dato, a menos que haya sido ratificado expresa o tácitamente por el mandante, según el artículo 1629 del Código Civil. Ro-mana Gordils lo había facultado únicamente para tomar dinero a préstamo' y constituir hipoteca por dichos préstamos, pero no lo había autorizado para hacer reconocimientos de *232deuda ni en consecuencia para hipotecar sus bienes por tal clase de deudas, sino únicamente por las cantidades que to-mase en préstamo.
Además, en el juicio se demostró por la declaración del gestor de la mercantil que Romana G-ordils nunca había tenido cuentas con esa sociedad ni le debía dinero alguno en la fecha del contrato, lo que demuestra también que si no fuera nula esa hipoteca por la extralimitación del apoderado en sus facul-tades, lo sería por faita de causa en la obligación; y aun cuando la sociedad apelante reconoce que Romana Gordils nada debía a la mercantil Sucesores de Frontera S. en C., sostiene, sin embargo, que el contrato de hipoteca tuvo como causa la garantía que por medio de hipoteca quiso esa señora constituir a favor de tal mercantil para garantizarle la can-tidad de $800 de que les era deudor José Vázquez Caraballo. Pero ni aun aceptando esa tesis de la apelante tendría causa la escritura de hipoteca toda vez que según declaró el gestor de esa mercantil, José Vázquez Caraballo- no les debía esos $800 cuando la hipoteca se otorgó y no llegó a debérselos, según la cuenta corriente que se presentó, hasta el 27 de abril de 1911, o sea un mes después del documento, por lo que siendo falsa la causa expresada en el contrato, y no habiéndose pro-bado de acuerdo con el artículo 1243 del Código Civil, que estuviera fundado en otra vendadera y lícita, tenemos que concluir que el contrato- de hipoteca es nulo por los motivos expresados.
En este extremo debe ser confirmada la sentencia, así como en lo relativo a costas, desembolsos y honorarios.
También existe en la transcripción una apelación inter-puesta por los demandantes y por los demandados contra resolución de la expresada corte de 22 de septiembre de 1913 aprobando el memorándum d-e costas con ciertas modifica-ciones, pero como ninguna de las dos partes apelantes ha cum-plido con la regla 42 de las de este tribunal de presentar un alegato con la exposición de los errores en que funda su re-*233curso, haciendo nosotros uso de la regla 43 dejaremos de considerar ese recurso, pues no observamos ningún error fundamental en la resolución apelada.

Confirmada en parte la sentencia apelada y re-vocada en cuanto a la escritura de poder en litigio.

• i Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. Plutchison no formó parte del tribunal en la vista de este caso.